DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions.
Status of the Application
2.	Claims 49, 51-71, and 73-76 are pending. 
3.	Claims 66 and 67 remain withdrawn. 
4.	Claims 49, 51-65, 68-71, and 73-76 are examined. 
5.	The objections to claims 49 and 76 have been withdrawn in view of Applicant’s amendments to the claims. 
6.	The rejection of claims 73 and 74 under 35 U.S.C. 112 second paragraph is withdrawn in view of Applicant’s amendments to the claims. 
Election/Restrictions
7.	Applicant's election with traverse of Group I, claims 49-65, in the reply filed on June 19, 2017 is acknowledged.  In the Non-Final Office Action mailed on July 13, 2017, the traversal was not found persuasive and the requirement was therefore made FINAL.  Claims 66 and 67 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Invention, there being no allowable generic or linking claim.  Applicant timely traversed the restriction (election) requirement in the reply filed on June 19, 2017.  Given that the previously claims 73-76 would have been included in the elected group, they were examined together with the elected claims.  
Claim Rejections - 35 USC § 103
8.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

9.	Claims 49, 51-65, 68, 70-71, and 73-76 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sala et al (WO 2007/005581, published January 11, 2007, filed on July 1, 2005) in view of Arntzen et al (US Patent 7,094,606, filed on August 5, 1997), and Penner et al (US Patent No. 5,859,348, issued January 12, 1999).  Applicant's arguments filed on August 24, 2022 have been fully considered but they are not persuasive.
	The claims are drawn to a non-transgenic Brassica napus plant comprising a mutagenized Brassica napus polynucleotide encoding an AHASL polypeptide having a threonine substitution at a position corresponding to position 122 of SEQ ID NO: 1 and an asparagine substitution at a position corresponding to position 653 of SEQ ID NO: 1; to a cell, plant part, or seed of said plant, and to a method of using said plant.  The instant specification teaches that SEQ ID NO: 1 is the amino acid sequence of the AHASL from Arabidopsis.  
	Claims 70 and 71 are given their broadest reasonable interpretation as encompassing the plant of claim 49 comprising a detectable amount of the herbicide on any portion of the plant.  The term “no injury,” in claim 71, is interpreted as encompassing the absence of any kind of herbicidal injury, however determined, on any portion of the plant.  The term is not defined in the specification. 
Sala et al teach herbicide-resistant sunflower plants comprising nucleic acid sequences encoding a double-substituted mutant AHASL.  The first mutation is A107T (in sunflower numbering), which corresponds to position 122 of the instant SEQ ID NO: 1, which represents the Arabidopsis AHASL (claim 19).  The second mutation is S638N, which corresponds to the position corresponding to position 653 of the instant SEQ ID NO: 1 (claims 19 and 20).  Sala et al teach an expression cassette comprising a promoter operably linked to the polynucleotide encoding the above double-mutated sunflower AHASL (claims 21-22; pg. 7, lines 13-14).  Sala et al teach a method comprising the steps of transforming a plant cell with the expression cassette comprising a plant promoter, operably linked to a mutated polynucleotide, such as the double mutated one above; and regeneration a transformed plant from the transformed plant cell (pg. 7, lines 20-27).  Sala et al teach that their invention could be used for transformation of any plant species, including Brassica napus (pg. 45, lines 10-29).  
Sala et al teach a method comprising transforming a host cell the with a transformation vector comprising the polynucleotides of their invention, including the above double mutated AHAS; exposing the cell to a level of an imidazolinone herbicide that would kill or inhibit the growth of a non-transformed host cell, and identifying the transformed host cell by its ability to grow in the presence of the herbicide (pg. 9, lines 3-10; claims 19-23).  Sala et al teach treating resistant seeds with seed treatment, which includes seed coating and comprises AHAS inhibiting herbicides such as imazapyr and imazethapyr, among others (paragraph spanning pg. 54 and 55).  Sala et al teach methods of combating undesired vegetation, wherein the seeds of the resistant plants are contacted before sowing and/or after pregermination with an AHAS-inhibiting herbicide; Sala et al teach said method wherein the weeds include dicot weeds such as those from the genera Datura, Sinapis, and others. (pg. 56, lines 12-28).  Sala et al teach applying herbicide in a composition with other herbicides and adjuvants (page 46, first full paragraph).  
Sala et al teach that the regions of AHASL comprising the herbicide resistance mutations are conserved, and teach that “Using the AHASL sequences of the invention and methods known to those of ordinary skill in art, one can produce additional polynucleotides encoding herbicide resistant AHASL polypeptides having one, two, three, or more amino acid substitutions at the identified sites in these conserved regions.” (pg. 62, lines 13-28; Table 4).  Sala et al teach, at SEQ ID NO: 13 and 14, a nucleic acid and an amino acid sequence of the wild-type AHASL from Arabidopsis thaliana (see Sequence Listing on pg. 12-13 and following the Drawings).  
Sala et al teach the sunflower plants comprising the A122T mutation showed resistance to imazamox at up to 300 g ai/ha; and that very little injury was observed at the highest rate doses of imazamox and imazapyr (Example 5 on pg. 60-61; Fig. 3 and 5).  Sala et al teach crossing the herbicide resistant plants of their invention with a second plant that is not resistant to said herbicide and obtaining resistant progeny (paragraph spanning pages 46 and 47).   
Sala et al do not expressly teach a Brassica napus plant comprising said double-mutated AHASL comprising the above mutations. 
Arntzen et al teach an oligonucleotide-based method of making a localized point mutation in a plant cell, including a canola, soybean, potato, cotton, or tomato cell, to an AHAS gene causing the plant to be herbicide resistant (Arntzen et al, claim 1; col. 8, line 32 - col. 9, line 3).  Arntzen et al teach regenerating a plant from said resistant cells and obtaining seeds and progeny of said plant (claims 1-8).  Arntzen et al teach that using the method, a mutation may be introduced into any allele of the AHAS gene (col. 8, lines 46-48). 
Penner et al teach sugar beet plants comprising a nucleic acid sequence encoding a mutated AHASL comprising two mutations: A113T (in sugar beet; 122 in Arabidopsis) and P188S (in sugar beet; 197 in Arabidopsis) (Penner et al col. 9, lines 35-55).  Penner et al teach that said double mutation provides enhanced resistance to a combination of sulfonylureas and imidazolinones (Penner et al, col. 9, lines 56-59; Fig. 4).  Penner et al teach that the resultant resistance is synergistic when compared to the level of resistance afforded by the two mutations individually (Penner et al, col. 10, lines 9-14; Table 2 in col. 10).  
At the time the invention was made, it would have been prima facie obvious to use the mutagenesis method of Arntzen et al to introduce, using the sequence information taught by Sala et al, the two mutations taught by Sala et al onto the AHASL gene of any of the agriculturally significant species, including Brassica napus, taught by Arntzen et al and Sala et al.  It would have been obvious to use the resultant plant in a standard method of controlling undesired vegetation, including the method of Sala et al, wherein the plants are treated with an imidazolinone herbicide, including imazamox, imazethapyr, or imazapic.  It would have been obvious to apply the herbicide in composition with an additive, such as adjuvant, and to apply said herbicide to a dicot weed, such as those taught by Sala et al. 
It would have been obvious to use the seeds of resistant plants in a method of controlling undesired vegetation of Sala et al wherein the seeds are treated with an herbicide before sowing and/or after pregermination, wherein the herbicide is an imidazolinone, such as imazethapyr, imazamox, or imazapyr.  It would have been also obvious, in view of the teachings of Sala et al and as a matter of standard industry practice, to use said method pre-emergence by applying an appropriate imidazolinone to the seeds of said resultant tolerant plants.  The resultant prima facie obvious Brassica plant, when used in said method of weed control, would comprise “herbicide residue” and show “no injury,” at least on a portion of the plant, under the above claim interpretation. 
Using the herbicide resistant plant in a breeding method, such as the method of Sala et al, to introgress herbicide resistance into a second plant would have been obvious as well.  
	One would have been motivated to do so because Sala et al expressly teach making sunflower plants comprising the two known point mutations, A122T and S653N, on the same AHASL protein, and teach applying their invention to any plant species, including canola.  One would have also been motivated to do so given that Penner et al teach that combining a mutation at position 122 with another point mutation results in a synergistic level of resistance to imidazolinones.  
	The specific levels of herbicide resistance to imidazolinones, including tolerance to 100 g ai/ha or 35 g ai/ha of imazamox would have naturally flowed from the prima facie obvious structure of said double-mutated AHASL and the plant comprising it.  “The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.” Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  Moreover, given the teachings of Penner et al and Sala et al, said levels would not have been unexpected, specifically given the teachings of Sala that the sunflower plants comprising the A122T mutation showed resistance to imazamox at up to 300 g ai/ha.  Given the teachings of Penner et al, and the fact that both A122T and S653N substitution confer tolerance to imidazolinones, at least some degree of greater than additive tolerance to imazamox in the double mutant AHAS and the Brassica napus plant comprising it would not have been unexpected. 
One would have had reasonable expectation of success in obtaining a plant resistant to imidazolinones, including imazamox or imazethapyr, given the conserved nature of the enzyme (as taught by Sala), because the A122 and S653 residues are located within two of the five conserved AHASL regions, and given that Sala et al, Penner et al, and Arntzen et al successfully reduced their invention to practice. Given that the method of Arntzen et al does not involve the introduction of a transgene, the resultant plant would be considered non-transgenic. 

10.	Claim 69 remains rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sala et al (WO 2007/005581, published January 11, 2007, filed on July 1, 2005) in view of Arntzen et al (US Patent 7,094,606, filed on August 5, 1997), and Penner et al (US Patent No. 5,859,348, issued January 12, 1999), as applied to claim 49, and further in view of Kakefuda et al (US Patent 5,853,973).  Applicant's arguments filed on August 24, 2022 have been fully considered but they are not persuasive.
	The claim is directed to the plant of claim 49, wherein the AHASL polypeptide further comprises an alanine, glutamic acid, serine, phenylalanine, threonine, aspartic acid, cysteine, or asparagine at a position corresponding to position 199 of SEQ ID NO: 1.  The specification teaches that SEQ ID NO: 1 is the wild-type AHASL from Arabidopsis. 
	The teachings of Sala et al, Arntzen et al, and Penner et al are set forth above.  In addition, Sala et al teach as follows: “Using the AHASL sequences of the invention and methods known to those of ordinary skill in art, one can produce additional polynucleotides encoding herbicide resistant AHASL polypeptides having one, two, three, or more amino acid substitutions at the identified sites in these conserved regions” (page 62).  
	The references do not teach a triple-mutated AHASL comprising a substitution at the relative position 199, in addition to the A122T and S653N substitutions. 
	Kakefuda et al teach a variant AHASL comprising the R199A substitution, and teach that said substitution conferred high levels of tolerance to imidazolinones, while preserving enzymatic activity; and teach the important role of the position of said residue in the AHASL molecule (Examples 1, 4 and 6).  Kakefuda et al teach that the R199A substitution could be present on the AHASL molecule together with additional substitutions (claims 1, 8, and 9). 
	At the time the invention was made, it would have been prima facie obvious to modify the Brassica napus plant made obvious by the teachings of Sala et al, Arntzen et al, and Penner et al, and introduce the R199A substitution into the AHASL of said Brassica plant, thus obtaining a plant comprising said substitution in addition to the A122T and the S653N ones.  One would have been motivated to do so given the suggestion of Sala et al teaching combining three substitution on an AHASL molecule, and the teachings of Kakefuda et al, including the teaching regarding the enzymatic and herbicide tolerance properties of the R199A mutant, and regarding the combination of the substitutions with one or more other herbicide tolerance substitutions. 
	Given that Kakefuda et al, Sala et al, and Arntzen et al reduced their inventions to practice, one would have had reasonable expectation of success. 
Response to Argument. 
Applicant maintains previously submitted arguments, including the arguments based on the In re Stepan and Ex parte Christensen decisions.  Applicant argues that “based on the totality of the present record, the claims are not rendered obvious by the cited art. Given the numerous possible plant species that could have been modified, the numerous possible substitutions that could have been introduced to confer herbicide tolerance and the teachings of the cited art, there was no reasonable expectation that one of ordinary skill would have arrived at the claimed Brassica napus plants let alone having superior herbicide tolerance and the particularly claimed phenotype” (pages 8-11). 
This is not found to be persuasive.  The arguments directed to impermissible hindsight, the property of herbicide tolerance, the operability of the cited prior art, and the arguments based on the In re Stepan and Ex parte Christensen decision were addressed in the previous Office Action and remain not persuasive for the reasons of record.  In the instant Remarks, Applicant cites Ex parte Malec along with In re Stepan.  The Malec decision presents a scenario similar to that in Stepan (a parameter limiting the claimed composition) and is distinguishable for the same reason.
The Examiner maintains that the herbicide tolerance properties of both substitutions recited in the independent claim 49, A122T and S653N, were well-known in the prior art.  Both, A122 and S653, as well as the domains in which they are located, are conserved in all crop species in which the enzyme has been studied.   Moreover, their combination on the same AHASL molecule was also known: Sala et al expressly teach a double mutated AHASL polypeptide, comprising the two instantly claimed substitutions.  
There is no evidence in the record that the observed levels of the double mutant’s tolerance to imazamox were, in fact unexpected.  At the same time, the teachings of the prior art indicate that the recited property would not have been unexpected, at least under some conditions, all of which are encompassed by the claims.  Sala et al, for example, teach that the sunflower plants comprising the A122T mutation alone showed resistance to imazamox at up to 300 g ai/ha; and that very little injury was observed at the highest rate doses of imazamox and imazapyr.
The one limitation that Sala et al do not expressly teach is a plant other than sunflower, such as Brassica napus, comprising said AHASL.  Applicant’s invention thus amounts to introducing the two substitutions, each of which was well-characterized with regard to the herbicide resistance it confers, into another crop species.  This would have been obvious and readily achievable using the methods available in the art at the time the instant invention was made.  
The method of Arntzen et al could have been used to obtain a plant whose structure would read on the structure of the claimed Brassica napus plant.  The method does not involve incorporating of a transgene.  Moreover, regulatory considerations, raised by Applicant in previous Remarks, are beside the point of the obviousness analysis.  The fact that a “combination would not be made by businessmen for economic reasons” does not mean that a person of ordinary skill in the art would not make the combination because of some technological incompatibility.  In re Farrenkopf, 713 F.2d 714, 718, 219 USPQ 1, 4 (Fed. Cir. 1983).  The rejection is maintained. 
Conclusion
11.	No claims are allowed.
12.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYKOLA V KOVALENKO whose telephone number is (571)272-6921.  The examiner can normally be reached on Mon.-Fri. 9:00-5:30 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHUBO (JOE) ZHOU can be reached on (571)272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
14.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MYKOLA V. KOVALENKO/Primary Examiner, Art Unit 1662